Citation Nr: 0323730	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral stress 
fracture of the tibia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Although the RO's June 
2002 supplement of the case (SOC) outlines the pertinent laws 
and regulations, it does not outline the VA's duties under 
the VCAA.  Furthermore, a September 2000 letter to the 
veteran outlines the well-grounded basis of review for 
claims.  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Under the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  Because the veteran 
claims that he has problems with his legs since service and 
his service medical records corroborate the fact that the 
veteran suffered from leg problems while in service, the 
Board finds that the duty to schedule him for an examination 
has been triggered.  38 C.F.R. § 3.159(c)(4)(C).  On remand, 
the RO should award the veteran an examination.

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provide that is necessary 
to substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should allow 
the appropriate opportunity for response.

2.  The RO should schedule a medical 
examination for the veteran in order to 
determine the nature and extent of any 
current leg disability and whether his 
current leg disability is etiologically 
related to his leg problems in service.  
The veteran's claims folder should be 
made available to the examiner(s) for the 
examination.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The examiner 
should set forth the reasoning for any 
conclusions reached.  

3.  The RO should then readjudicate the 
issue on appeal to include consideration 
of all evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case and afford applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



